Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-14 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata (US Patent Application Publication 2017/0083777) in view of Ricci (US Patent Application Publication 2019/0392107).

Regarding independent claim 1, Arata discloses an electronic device (abstract, figure 1 reference apparatus 100, camera 200 and piece of equipment 300), comprising:
a sensor (figure 1 reference camera 200) configured to detect a gesture without touching an own device (Paragraph [0027] describes the camera as a distance-measuring camera or the like to measure predetermined areas of a vehicle interior. Figure 2A depicts the predetermined areas 1-3 described in paragraphs [0031]-[0032] to regard between first S1 and second S2 seats (1-2) and a region 3 set between the surface of the piece of equipment and the 1-2 regions. This describes while the region 3 may comprise a touch on the surface of the equipment 300 includes non-touch surface areas which extend to the start of areas 1-2, in addition to areas 1-2 to regard non-touch areas. Figures 3A-3B depicts interacts of an arm in areas 1-2 and a finger/hand in area 3.); and 
a controller (figure 1 reference control unit 140) configured to determine a hand of a user used for operation (Paragraph [0039] describes a physical object detected in the third region 3 such as a hand of an occupant. The hand is defined as a predetermined body part between a wrist and a fingertip.) according to a driver's seat position (Figure 3A depicts occupant P1 as interacting with physical object/hand in region 3 as described in paragraph [0041]. Paragraph [0029] describes the example that the first seat S1 is the driver’s seat and that occupant P1 is a driver. Paragraph [0062] describes that S2 may instead regard the driver seat and P2 the driver.) and determine, according to the hand of the user used for operation (Figure 3A reference hand/finger 12 in region 3), a direction of the gesture (Figure 3A reference regions 1 and 2 utilized to detect arm 11 of a user such that a direction of the gesture (such as from the direction of the driver 1 or passenger 2) is determined as described in paragraphs [0042]-[0044].), based on an output from the sensor (Paragraph [0043] describes detecting the arm 11 in first region 1 (of the example depicted in figures 3A-3B) and finger/hand 12 in the third region to output said detect via the detection unit 120 to the determination unit 130. Figure 1 depicts the detection unit 120 receives input from camera 200 via input unit 110 as described in paragraph [0038].), [ ]. 
Arata does not specifically disclose the direction of the gesture being in any direction parallel to a surface of the sensor facing the user.
Ricci discloses a sensor facing the user (figure 6b reference camera 622A) which may detect the direction of a gesture being in any direction parallel to a surface of the sensor facing the user (Paragraph [0538] describes the camera capable of sensing direction from which a motion is coming, the camera can be a 3D camera can be used to capture gesture space. A three-dimensional gesture includes directions which are parallel to the surface of the 3D camera. The paragraph additionally describes capturing a three-dimensional gesture in space can be used where the vehicle control console functionality is modified based on who is trying to access it such that the limited access to functionality to the console regards a driver reaching for the console or a passenger reaching for the console. Paragraph [0158] specifically describes the gesture capture to regard off the display. Paragraph [0406] describes gestures of figures 11A-11H may be performed directly on a display or in a gesture capture region [off the display] wherein figure 11C depicts a drag gesture (a direction parallel to the surface of the display and sensor).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Arata’s sensor with the known technique of a 3D camera to capture 3D gestures including a direction of the gesture being in any direction parallel to a surface of the sensor facing the user yielding the predictable results of increasing functionality due to increased amounts of acceptable input (figures 11A-11H) while limiting those inputs depending on the user being a driver or passenger as disclosed by Ricci (paragraph [0538]).

Regarding claim 2, Arata discloses the electronic device according to claim 1, wherein the controller determines a hand opposite the driver's seat position as the hand of the user used for operation (Figure 4A-4B depicts determination of a hand/finger 22 of occupant P2 (passenger) opposite to the driver’s seat S1 as described in paragraph [0045].). 
Regarding claim 3, Arata discloses the electronic device according to claim 1, wherein the controller determines the driver's seat position based on a direction in which a gesture is first detected after a power is supplied to the electronic device (Paragraph [0095] describes determining the position of seats S1 and S2 via camera 200 or in-car network from a sensor that is capable of detecting the position of a seat, information indicating the position of the seat that has been moved. It is inherent that electronic software/hardware operate after power is supplied.). 
Regarding claim 4, Arata discloses the electronic device according to claim 3, wherein the controller determines that the driver's seat position exists in the direction in which a gesture is first detected (Support for this subject matter is found in the current application’s originally filed specification paragraph [0060]. Said paragraph describes determining the driver’s seat position based on the direction in which the gesture is first detected after power is supplied to the electronic device 1. The paragraph further explains the rational behind such is the user who tries to operate/turn on the electronic device or by starting the engine (of the vehicle) to use the electronic device “is usually considered to be a user who drives the car”. This is describing a definition regarding detection within particular areas/regions within a vehicle interior. By this definition, prior art Arata figure 3A depicts the user who moves (including all and any movement such as the first movement) and is detected in region 1 to be identified as the driver.). 
Regarding claim 5, Arata discloses the electronic device according to claim 1, wherein the controller changes a detection range of a gesture by the sensor according to the driver's seat position (Paragraphs [0095]-[0096] describes the control unit 140 to change a range of the sensing regions 1 and 2 in accordance with the position of the seats S1 and S2.). 
Regarding claim 6, Arata discloses the electronic device according to claim 1, wherein the controller determines a determination criterion for determining a direction of the gesture according to the hand of the user used for operation (Paragraphs [0042]-[0044] describes the criterion for determining a direction of a hand in region 3 regards detection of an arm within regions 1 or 2 as depicted in figures 3A-4B.), and determines the direction of the gesture using the determined determination criterion (Figure 5 depicts the flow chart for determining the direction of the gesture as a first seat operator (S104) or a second seat operator (S1-6) in accordance with arm detection in the first or second region respectively (S103).). 
Regarding claim 7, Arata discloses the electronic device according to claim 6, wherein the controller determines, when the hand of the user used for operation is a right hand, a direction of the gesture using a right hand determination criterion (Figure 5 reference respectively outputting a control signal in accordance with detection of first or second seat operator due to respective arm detection in first or second regions. Figure 4A depicts the example of a right hand operation in region 3 via determination criterion of arm detection in region 2.). 
Regarding claim 8, Arata discloses the electronic device according to claim 6, wherein the controller determines, when the hand of the user used for operation is a left hand, a direction of the gesture using a left hand determination criterion (Figure 5 reference respectively outputting a control signal in accordance with detection of first or second seat operator due to respective arm detection in first or second regions. Figure 3A depicts the example of a left hand operation in region 3 via determination criterion of arm detection in region 1.). 
Regarding claim 9, Arata discloses a moving body comprising an electronic device according to claim 1 (Paragraph [0026] describes the determination apparatus 100,k camera 200, and equipment 300 mounted in a movable body such as an automobile.). 
Regarding claim 10, Arata discloses the moving body communicably connected with the electronic device according to claim 1 (Paragraph [0095] describes the position of the seats S1 and S2 may be received by the control unit 140 (of the electronic device) via an in-car network for example from a sensor of the vehicle, thereby describing moving body (vehicle) communicably connected with electronic device (figure 1).). 
Regarding independent claim 11, Arata discloses a non-transitory computer-readable recording medium storing computer program instructions, which when executed by an electronic device comprising (Claim 7 of Arata describes the use of the invention with a non-transtory computer readable recording medium storing a determination executable program.) a sensor (figure 1 reference camera 200) configured to detect a gesture without touching an own device (Paragraph [0027] describes the camera as a distance-measuring camera or the like to measure predetermined areas of a vehicle interior. Figure 2A depicts the predetermined areas 1-3 described in paragraphs [0031]-[0032] to regard between first S1 and second S2 seats (1-2) and a region 3 set between the surface of the piece of equipment and the 1-2 regions. This describes while the region 3 may comprise a touch on the surface of the equipment 300 includes non-touch surface areas which extend to the start of areas 1-2, in addition to areas 1-2 to regard non-touch areas. Figures 3A-3B depicts interacts of an arm in areas 1-2 and a finger/hand in area 3.) and a controller (figure 1 reference control unit 140), cause the electronic device to: 
determine a hand of a user used for operation (Paragraph [0039] describes a physical object detected in the third region 3 such as a hand of an occupant. The hand is defined as a predetermined body part between a wrist and a fingertip.) according to a driver's seat position (Figure 3A depicts occupant P1 as interacting with physical object/hand in region 3 as described in paragraph [0041]. Paragraph [0029] describes the example that the first seat S1 is the driver’s seat and that occupant P1 is a driver. Paragraph [0062] describes that S2 may instead regard the driver seat and P2 the driver.); and 
determine, according to the hand of the user used for operation (Figure 3A reference hand/finger 12 in region 3), a direction of the gesture (Figure 3A reference regions 1 and 2 utilized to detect arm 11 of a user such that a direction of the gesture (such as from the direction of the driver 1 or passenger 2) is determined as described in paragraphs [0042]-[0044].) based on an output from the sensor (Paragraph [0043] describes detecting the arm 11 in first region 1 (of the example depicted in figures 3A-3B) and finger/hand 12 in the third region to output said detect via the detection unit 120 to the determination unit 130. Figure 1 depicts the detection unit 120 receives input from camera 200 via input unit 110 as described in paragraph [0038].), [ ].
Arata does not specifically disclose the direction of the gesture being in any direction parallel to a surface of the sensor facing the user.
Ricci discloses a sensor facing the user (figure 6b reference camera 622A) which may detect the direction of a gesture being in any direction parallel to a surface of the sensor facing the user (Paragraph [0538] describes the camera capable of sensing direction from which a motion is coming, the camera can be a 3D camera can be used to capture gesture space. A three-dimensional gesture includes directions which are parallel to the surface of the 3D camera. The paragraph additionally describes capturing a three-dimensional gesture in space can be used where the vehicle control console functionality is modified based on who is trying to access it such that the limited access to functionality to the console regards a driver reaching for the console or a passenger reaching for the console. Paragraph [0158] specifically describes the gesture capture to regard off the display. Paragraph [0406] describes gestures of figures 11A-11H may be performed directly on a display or in a gesture capture region [off the display] wherein figure 11C depicts a drag gesture (a direction parallel to the surface of the display and sensor).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Arata’s sensor with the known technique of a 3D camera to capture 3D gestures including a direction of the gesture being in any direction parallel to a surface of the sensor facing the user yielding the predictable results of increasing functionality due to increased amounts of acceptable input (figures 11A-11H) while limiting those inputs depending on the user being a driver or passenger as disclosed by Ricci (paragraph [0538]).
Regarding independent claim 12, Arata discloses a control method (figure 5 reference control method flow chart) performed by an electronic device (abstract, figure 1 reference apparatus 100, camera 200 and piece of equipment 300) comprising a sensor (figure 1 reference camera 200) configured to detect a gesture without touching an own device (Paragraph [0027] describes the camera as a distance-measuring camera or the like to measure predetermined areas of a vehicle interior. Figure 2A depicts the predetermined areas 1-3 described in paragraphs [0031]-[0032] to regard between first S1 and second S2 seats (1-2) and a region 3 set between the surface of the piece of equipment and the 1-2 regions. This describes while the region 3 may comprise a touch on the surface of the equipment 300 includes non-touch surface areas which extend to the start of areas 1-2, in addition to areas 1-2 to regard non-touch areas. Figures 3A-3B depicts interacts of an arm in areas 1-2 and a finger/hand in area 3.) and a controller (figure 1 reference control unit 140), the method comprising the steps of: 
determining a hand of a user used for operation (Paragraph [0039] describes a physical object detected in the third region 3 such as a hand of an occupant. The hand is defined as a predetermined body part between a wrist and a fingertip.) according to a driver's seat position (Figure 3A depicts occupant P1 as interacting with physical object/hand in region 3 as described in paragraph [0041]. Paragraph [0029] describes the example that the first seat S1 is the driver’s seat and that occupant P1 is a driver. Paragraph [0062] describes that S2 may instead regard the driver seat and P2 the driver.); and 
determining, according to the hand of the user used for operation  (Figure 3A reference hand/finger 12 in region 3), a direction of the gesture (Figure 3A reference regions 1 and 2 utilized to detect arm 11 of a user such that a direction of the gesture (such as from the direction of the driver 1 or passenger 2) is determined as described in paragraphs [0042]-[0044].) based on an output from the sensor (Paragraph [0043] describes detecting the arm 11 in first region 1 (of the example depicted in figures 3A-3B) and finger/hand 12 in the third region to output said detect via the detection unit 120 to the determination unit 130. Figure 1 depicts the detection unit 120 receives input from camera 200 via input unit 110 as described in paragraph [0038].), [ ].
Arata does not specifically disclose the direction of the gesture being in any direction parallel to a surface of the sensor facing the user.
Ricci discloses a sensor facing the user (figure 6b reference camera 622A) which may detect the direction of a gesture being in any direction parallel to a surface of the sensor facing the user (Paragraph [0538] describes the camera capable of sensing direction from which a motion is coming, the camera can be a 3D camera can be used to capture gesture space. A three-dimensional gesture includes directions which are parallel to the surface of the 3D camera. The paragraph additionally describes capturing a three-dimensional gesture in space can be used where the vehicle control console functionality is modified based on who is trying to access it such that the limited access to functionality to the console regards a driver reaching for the console or a passenger reaching for the console. Paragraph [0158] specifically describes the gesture capture to regard off the display. Paragraph [0406] describes gestures of figures 11A-11H may be performed directly on a display or in a gesture capture region [off the display] wherein figure 11C depicts a drag gesture (a direction parallel to the surface of the display and sensor).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Arata’s sensor with the known technique of a 3D camera to capture 3D gestures including a direction of the gesture being in any direction parallel to a surface of the sensor facing the user yielding the predictable results of increasing functionality due to increased amounts of acceptable input (figures 11A-11H) while limiting those inputs depending on the user being a driver or passenger as disclosed by Ricci (paragraph [0538]).
Regarding claim 14, Arata and Ricci disclose the electronic device according to claim 1, wherein the controller (Arata: figure 1 reference control unit 140) is configured to determine the hand of the user used for operation according to whether the driver’s seat position is on a left side or a right side with respect to a forward traveling direction (Paragraph [0029] describes a predetermined identification of the position of the driver’s seat. The described embodiment utilizes the driver seat s1 in the right position as oriented in the figure. Paragraph [0101] describes a predetermination that the driver is located on the left side S2. Figure 3A and paragraphs [0041]-[0042] describes determining the finger 12 of the user according the seat position region 1 belonging to the predetermined driver’s seat position. Paragraph [0039] describes a physical object detected in the third region 3 such as a hand of an occupant.), and change a detection range of the gesture by the sensor according to whether the driver’s seat position is on the left side or the right side (Paragraphs [0095]-[0096] describes the control unit 140 to change a range of the sensing regions 1 and 2 in accordance with the position of the seats S1 and S2.).

4.		Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata-Ricci in view of Wieczorek et al. (US Patent Application Publication 2020/0331486).
Regarding claim 13, Arata and Ricci disclose the electronic device according to claim 1, wherein the controller (Arata: figure 1 reference control unit 140) is further configured to determine [ ] the hand of the user used for operation [ ] (Arata: Paragraph [0039] describes a physical object detected in the third region 3 such as a hand of an occupant. The hand is defined as a predetermined body part between a wrist and a fingertip.) according to a driver's seat position (Arata: Figure 3A depicts occupant P1 as interacting with physical object/hand in region 3 as described in paragraph [0041]. Paragraph [0029] describes the example that the first seat S1 is the driver’s seat and that occupant P1 is a driver. Paragraph [0062] describes that S2 may instead regard the driver seat and P2 the driver.) and determine, according to [ ] the hand of the user used for operation [ ] (Arata: Figure 3A reference hand/finger 12 in region 3), the direction of the gesture (Arata: Figure 3A reference regions 1 and 2 utilized to detect arm 11 of a user such that a direction of the gesture (such as from the direction of the driver 1 or passenger 2) is determined as described in paragraphs [0042]-[0044].), based on an output from the sensor (Arata: Paragraph [0043] describes detecting the arm 11 in first region 1 (of the example depicted in figures 3A-3B) and finger/hand 12 in the third region to output said detect via the detection unit 120 to the determination unit 130. Figure 1 depicts the detection unit 120 receives input from camera 200 via input unit 110 as described in paragraph [0038]. Ricci: paragraph [0538] and figure 11C the direction is parallel to the surface of the sensor.).
Neither Arata nor Ricci discloses the controller further configured to determine whether the hand of the user used for oepratio is a left hand or a right hand of the user according to the driver’s seat position and determine, according to whether the hand of the user used for operation is the left hand or the right hand, the direction of the gesture, based on the output from the sensor.
Wieczorek discloses a sensor facing a user (figures 1-3 reference any one of or combination of sensors 102, 105, and 106 described in paragraph [0118] as a camera) configured to determine whether the hand of the user used for operation is a left hand or a right hand of the user according to the driver’s seat position and determine, according to whether the hand of the user used for operation is the left hand or the right hand (table 1 between paragraphs [106]-[0107] describes example functions of sensor detection to detect hand gestures of driver and passenger (left, right hand)), the direction of the gesture, based on the output from the sensor (figure 20 reference step 270 described in paragraph [0111] wherein the gesture or movement is recognized, the object and direction affiliated with the gesture and movement is determined.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Arata-Ricci’s controller with the known technique of determine whether the hand of the user used for operation is a left hand or right hand of the user according to the driver’s seat position and determine, according to whether the hand of the user used for operation is the left hand or the right hand the direction of the gesture, based on the output from the sensor yielding the predictable results of increasing operation comfort particular to drivers and non-drivers (passengers) accessibility of input control (such as when reclined etc.) as disclosed by Wieczorek (paragraph [0138]).

Response to Arguments
5.		Applicant's arguments filed 8/19/2021 have been fully considered and relate towards newly amended subject matter. Newly added prior art Ricci and Wieczorek are utilized to reject the newly amended subject matter. This action is final necessitated by amendment.

Conclusion
6.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622